FILED
                           NOT FOR PUBLICATION
                                                                            JAN 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50516

              Plaintiff-Appellee,                D.C. No.
                                                 3:14-cr-01288-DMS-7
 v.

CLEOTHA YOUNG, AKA Stinker,                      MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted January 12, 2017**
                              Pasadena, California

Before: TASHIMA, TALLMAN, and FRIEDLAND, Circuit Judges.

      Cleotha Young appeals his conviction following a jury trial for conspiracy to

possess with intent to distribute 1,000 kilograms or more of marijuana under 21

U.S.C. §§ 841 and 846. After the jury found Young guilty of that offense, Young


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a post-trial motion for judgment of acquittal under Federal Rule of Criminal

Procedure 29 and argued that the government had not met its burden of proving,

beyond a reasonable doubt, that the scope of Young’s agreement with his

coconspirators encompassed in excess of 1,000 kilograms of marijuana. The

district court denied his motion. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      Viewing the evidence in the light most favorable to the prosecution, United

States v. Navarrette-Aguilar, 813 F.3d 785, 793 (9th Cir. 2015), it is clear that the

jury had sufficient evidence by which it could find that 1,000 kilograms or more of

marijuana “fell within the scope of [Young’s] agreement with his coconspirators,”

United States v. Banuelos, 322 F.3d 700, 704 (9th Cir. 2003). The record

sufficiently details the coconspirators’ knowledge of the amount of marijuana

being imported, and it is evident that Young was informed of all material issues

relating to the operation. As such, we are satisfied that a rational trier of fact could

have found that Young’s agreement encompassed more than 1,000 kilograms of

marijuana beyond a reasonable doubt. See Navarrette-Aguilar, 813 F.3d at 793.

      AFFIRMED.




                                            2